Per curiam.

There is no doubt of the authority of the court to proceed against attornies, for misbehaviour in this summary way. The case in Say. 169, is in point. The defendant’s conduct has been so very improper, that we are bound to interfere. We accordingly, by a special rule direct, that he exhibit to the clerk of the court, in New-Tork, within ten days, his counter demands for costs, and, if any balance appear due on liquidation of the accounts, that he pay it in twenty days, or the attachment issue.